                                                            IT IS ORDERED
                                                            Date Entered on Docket: May 14, 2020




                                                           ________________________________
                                                           The Honorable Robert H Jacobvitz
                                                           United States Bankruptcy Judge
______________________________________________________________________

                              UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF NEW MEXICO

  In re:

  Darrell Russell,
  Sherilynn Rose Russell                                             Case No. 19-10324-j7

            Debtor(s).

                 DEFAULT ORDER GRANTING BANK OF AMERICA, N.A. RELIEF
           FROM STAY AND ABANDONMENT OF PROPERTY LOCATED AT 17 ROAD 6663,
                            FRUITLAND, NEW MEXICO 87416

            This matter came before the Court on the Motion for Relief from Stay and to Abandon

  Property located at 17 Road 6663, Fruitland, New Mexico 87416 filed on April 14, 2020,

  Docket No. 76 (the “Motion”) by Bank of America, N.A. (“Movant”). The Court, having reviewed

  the record and the Motion, and being otherwise sufficiently informed, FINDS:

            (a)    On April 14, 2020, Movant served the Motion and a notice of the Motion (the

  “Notice”) on counsel of record for the Debtor(s) and the case trustee (the “Trustee”) by use of

  the Court’s case management and electronic filing system for the transmission of notices, as




   Case 19-10324-j7        Doc 78    Filed 05/14/20    Entered 05/14/20 09:49:06 Page 1 of 4
authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtor(s) by United States

first class mail, in accordance with Bankruptcy Rules 7004 and 9014.

       (b)     The Motion relates to the following property:

               That part of the Northwest Quarter of the Southwest Quarter (NW1/4SW1/4) of
               Section Eleven (11) in Township Twenty-nine (29) North of Range Fifteen (15)
               West, N.M.P.M., San Juan County, New Mexico, being described as follows:
               BEGINNING at a point 396.00 feet south of the Northeast corner of said
               NW1/4SW1/4;
               THENCE South 189.75 feet;
               THENCE West 280.5 feet;
               THENCE North 189.75 feet;
               THENCE East 280.5 feet to the point of beginning

               (the “Property”).

       (c)     The Notice specified an objection deadline of 21 days from the date of service

of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

       (d)     The Notice was sufficient in form and content;

       (e)     The objection deadline expired on May 8, 2020;

       (f)     As of May 11, 2020, neither the Debtor(s) nor the Trustee, nor any other party in

interest, filed an objection to the Motion;

       (g)     The Motion is well taken and should be granted as provided herein; and

       (h)     By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies, under penalty of perjury that, on May 11, 2020 Krista Jones, Bankruptcy

Legal Assistant searched the data banks of the Department of Defense Manpower Data

Center (“DMDC”), and found that the DMDC does not possess any information indicating that

the Debtor(s) is/are currently on active military duty of the United States.

       IT IS THEREFORE ORDERED:

       1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby are granted relief from the automatic stay:




 Case 19-10324-j7        Doc 78     Filed 05/14/20    Entered 05/14/20 09:49:06 Page 2 of 4
               (a)    To enforce their rights in the Property, including foreclosure of liens and

a foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements,

and/or other agreements to which Debtor(s) is/are a party, to the extent permitted by

applicable non-bankruptcy law, such as by commencing or proceeding with appropriate action

against the Debtor(s) or the Property, or both, in any court of competent jurisdiction; and

               (b)    To exercise any other right or remedy available to them under law or

equity with respect to the Property.

       2.      The Trustee is deemed to have abandoned the Property from the estate

pursuant to 11 U.S.C. §554 as of the date of entry of this Order, and the Property therefore no

longer is property of the estate. As a result, Movant need not name the Trustee as a

defendant in any state court action it may pursue to foreclosure liens against the Property and

need not notify the Trustee of any sale of the Property.

       3.      The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of the Debtor(s), although the Debtor(s) can be named

as a defendant in litigation to obtain an in rem judgment or to repossess the Property in

accordance with applicable non-bankruptcy law.

       4.      This Order does not waive Movant’s claim against the estate for any deficiency

owed by the Debtor(s) after any foreclosure sale or other disposition of the Property. Movant

may file an amended proof of claim this bankruptcy case within 30 days after a foreclosure

sale of the Property, should it claim that Debtor(s) owe any amount after the sale of the

Property.

       5.      This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       6.      This order is effective and enforceable upon entry. The 14-day stay

requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.



 Case 19-10324-j7       Doc 78     Filed 05/14/20     Entered 05/14/20 09:49:06 Page 3 of 4
       7.       Movant is further granted relief from the stay to send communications directly to

the Debtor in connection with proceeding against the property, including, but not limited to

notices required by state law and communications to offer and provide information with regard

to a potential Forbearance Agreement, Loan Modification, Refinance Agreement, Loss

Mitigation Agreement, or other Loan Workout.

                                   XXX END OF ORDER XXX



Submitted by:

TIFFANY & BOSCO, P.A.

By: /S/Electronically submitted/ May 11, 2020
Karen H. Bradley
Attorney for Movant
P.O. Box 3509
Albuquerque, New Mexico 87190
Ph: (505) 248-2400 Fax: (505) 254-4722


Copies to:

Gerald R. Velarde
Attorney for Debtors
2531 Wyoming Blvd NE
Albuquerque, NM 87112-1027

Edward Alexander Mazel
Trustee
PO Box 21151
Albuquerque, NM 87154

Darrell Russell and Sherilynn Rose Russell
Debtors
PO Box 2033
Kirtland, NM 87417




 Case 19-10324-j7       Doc 78     Filed 05/14/20    Entered 05/14/20 09:49:06 Page 4 of 4
